DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-8, 10-17 and 19-20 are allowed.

Comments on Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Prior art fails to show or reasonably suggest the claim limitation “transmit the user state information to an external server receive, from the external server, information about a second advertisement determined based on the user state information; and perform control to replace a previously determined first advertisement with a-the second advertisement based on th
Prior art fails to show or reasonably suggest the claim limitation “transmitting the user state information to an external server receiving, from the external server, an information about a second advertisement determined based on the user state information; and performing control to replace a pre-determined first advertisement with the second advertisement based on the received information about the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Glover et al. US 2016/0358216 A1
	Stern et al. US 2014/0020017 A1
	Pattan US 2013/0297413 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424